Citation Nr: 0003494	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella of the right knee, with degenerative 
joint disease (DJD).

2.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee, with DJD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from July 1980 to July 
1997.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
bilateral chondromalacia patella, and which assigned each of 
these disabilities a noncompensable evaluation.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

While the VA examination made a brief reference to increased 
functional loss due to pain, there was no mention of any of 
the other elements of DeLuca noted above.  In addition, the 
veteran stated in his August 1998 substantive appeal that his 
degree of pain had increased to the point that it was 
interfering with his ability to work.  He also alleged that 
he experiences swelling, something that was not noted during 
the September 1997 VA examination, thus suggesting that his 
knee disabilities may have worsened in the interim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected 
chondromalacia patella with DJD of the 
right and left knees.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of both knee joints.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the knee joints are used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations for his service-connected 
bilateral chondromalacia patella with 
DJD.  If the decisions remain adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




